Title: III-A–7. Account of Rents in the Estate, 1759
From: Washington, George
To: 



[1759]

An Account of Rents


In Williamsburg
John Warrington

£20.  



Peter Scott

10.  



Thomas Weathers

10.  



George Chaplain

10.  



Andrew Lindsay

5.  



James Yates

5.  





£60.  


In York County
Emery Hughs

8.  



Abram Co⟨les⟩

4.  



George Jo⟨nes⟩

3.  



Jno. A⟨shwell⟩ (Ship Landg)

5.  



⟨illegible⟩
Tobo 630 lbs.
      





20.  


In Northampton
⟨illegible⟩ Smiths Isld

12.  



   ⟨Mockhorn Island⟩

  1.10





£13.10


Total amt

630 lbs.
£93.10



   There are besides, below⟨illegible⟩ unimproved Lotts in James Town ⟨illegible⟩
3 Mills vi⟨z⟩ 1 in New Kent 1 in Yo⟨rk co⟩un⟨ty⟩ & 1 ⟨In⟩ Ja⟨mes Cit⟩y calld the Paper Mill.
